                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                No. 3:18-cr-00319-JO-7

                            Plaintiff,   ORDER APPOINTING CO-COUNSEL
                                         PURSUANT TO THE PROVISIONS
                 v.                      OF THE CRIMINAL JUSTICE ACT,
                                         18 U.S.C. §§ 3006A AND 3005
JOSEPH DUANE FOLKERTS,                   (LEARNED CO-COUNSEL)

                          Defendant.


        IT IS ORDERED that CJA Panel attorney Laurie Bender is appointed

pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. §§ 3006A and

3005, as learned co-counsel, for Joseph Duane Folkerts, effective February 7,

2019.

        DATED this_&_ day of February, 2019.



                                            le obert E. Jones
                                             ates Senior District Judge

Presented by:



Lisac.Hay6
Federal Public Defender
